Citation Nr: 1535534	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  08-25 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO, which is the agency of original jurisdiction (AOJ), granted service connection for diabetes mellitus and assigned an initial 20 percent disability rating.  It also denied service connection for hypertensive vascular disease.  The Veteran appealed those determinations to the Board.  

The Veteran provided testimony during a videoconference hearing before a Veterans Law Judge in May 2010.  A transcript of the hearing is of record.  

In a May 2012 letter, the Board informed the Veteran that the Veterans Law Judge who conducted the May 2012 hearing was no longer employed by the Board.  The letter advised that should he want a new hearing, he must respond to that effect within 30 days.  To this date, the Veteran has not requested a new hearing.  Therefore, as the letter stated, the Board must assume that the Veteran does not want a new hearing and will proceed with the appeal.

In April 2009, VA received a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  This form was accepted by the AOJ, as a claim of entitlement to a TDIU.  In that claim, the Veteran stated "[A]t the time of my retirement from the USPS, my [diabetes mellitus] and complications had progressed to the point that I was not (sic) longer able to do the job.  I took an early retirement due to my heal[th] conditions."  The AOJ denied a TDIU in a July 2009 rating decision.  The Veteran did not respond to that rating decision.  

In August 2010, the Board remanded the diabetes mellitus rating issue and the hypertension service connection issue to the AOJ for additional development.  The AOJ granted service connection for hypertension in an October 2011 rating decision and returned the diabetes mellitus rating issue to the Board.  The Board again remanded the diabetes mellitus rating issue to the AOJ in August 2012 for additional development.  The issue was returned to the Board and in a September 2014 decision, the Board denied the appeal of the diabetes mellitus initial rating.  

In that September 2014 decision, the Board explained that the TDIU had been separately addressed and had not been appealed and, furthermore, the issue of entitlement to a TDIU as a result of diabetes mellitus had not thereafter been raised by the Veteran or the record.  The Board concluded that the issue was not before the Board and cited a footnote in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) for the explanation that TDIU claims can be adjudicated separate from other ratings claims.  

The Veteran appealed the September 2014 Board decision to the U.S. Court of Appeals for Veterans Claims (CAVC).  In June 2015, the CAVC granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), partially vacated the September 2014 Board decision and remanded the matter to the Board for action consistent with the terms of the JMR.  

The September 2014 Board decision was vacated to the extent that the Board concluded that the issue of entitlement to a TDIU was not on appeal.

The Parties agreed that on remand, the Board should adjudicate the TDIU issue or explain why the Veteran needed to separately perfect an appeal for TDIU when the appeal for an increased rating for diabetes mellitus had already been perfected in August 2008.  

The Board knows of no case law on point to the effect that when a claimant claims entitlement to TDIU by filing a specific form for that purpose, it is denied in a decision separate from the one that is on appeal, and the claimant does not appeal that TDIU decision, the TDIU issue is on appeal as part of a disagreement with an initial rating assigned for a service connected disability.  It was reasonable for the Board to conclude that the Veteran did not disagree with the TDIU adjudication as he did not initiate an appeal of it.  Regardless, the Board will address the TDIU issue and consider it as the subject of a perfected appeal to the Board.  To do so the Board must remand this case because there is insufficient medical evidence of record to decide whether a TDIU is warranted.  

This is the first time this case has been before the undersigned. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id. 

However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled, even if the percentage requirements of § 4.16(a) are not met.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Veteran currently has several service-connected disabilities, as follows:  Diabetes mellitus rated 20 percent disabling, peripheral neuropathy of the right and left lower extremities associated with diabetes mellitus with separate 10 percent ratings, erectile dysfunction associated with diabetes mellitus rated noncompensable, hypertension associated with diabetes mellitus rated 10 percent disabling, bilateral hearing loss rated 30 percent disabling, and tinnitus rated 10 percent disabling.  His total rating for compensation purposes is 60 percent.  

In the context of disability claims, VA has a duty to assist the Veteran in obtaining evidence to substantiate the claim and includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d)(1).  In determining whether VA has an unmet duty in this case the Board has considered Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) and Floore v. Shinseki, 26 Vet. App. 376 (2013).  

In Geib, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities on the Veteran's ability to secure and follow a substantially gainful occupation.  Geib, 733 F.3d at 1354.  The Federal Circuit also pointed out that VA is required to obtain a medical examination or opinion when it is necessary to make a decision on the claim.  Id.  The Federal Circuit emphasized that "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id.  

In Floore, the Court provided additional guidance, explaining that the need for a combined effects examination with regard to a multi-disability TDIU determination is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision.  Floore, 26 Vet. App. at 381.  

The first mention of unemployability is in the Veteran's April 2009 Form 21-8940, as noted above.  The Veteran indicated that he worked for the USPS from 1987 to June 2007.  His occupation was mail carrier.  He indicated that his highest level of education was a high school diploma.  

During the May 2010 Board hearing, the Veteran testified that his diabetes affected his employment.  He explained that, in his job as a mail carrier, if he stood up for more than an hour his left leg would get numb and begin giving him problems.  He testified that he continued work after a physician told him that he had peripheral neuropathy, but it did not get any better.   He testified that when there would be a large amount of mail he would have to stand longer and this became more difficult.  He testified that he retired at age 60.  

Although the Veteran has only contended that his diabetes renders him unemployable, the extent of his hearing loss disability raises the question as to whether the combined effect of his disabilities does render him unemployable.  The Board requires additional medical evidence as to the functional loss caused by his disabilities, both acting alone and together.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran asking him to identify any treatment for any of his service-connected disabilities, including VA treatment, and to submit evidence of such treatment.  Include VA Forms for Authorization and Release of Information to VA (VA Form 21-4142) and inform him that VA will assist him in obtaining identified relevant evidence.  Associate any obtained evidence with the claims file.  

2.  Then, ensure that the Veteran is scheduled for a compensation and pension examination, preferably by a vocational expert, if one is available (not required).  The examiner must review the claims file in conjunction with the examination.  The examiner is asked to comment on the functional impairment caused solely by the service-connected disabilities during the period from May 31, 2007 to the present.  The examiner must include comment as to the functional impairment caused by the combined effect of all of the Veteran's service-connected disabilities in addition to comment as to the functional impairment caused by each service-connected disability acting alone.  All pertinent symptomatology and findings must be reported in detail.  The AOJ must inform the examiner as to the disabilities for which service connection has been established.

3.  After ensuring that the above development is complete and complies with the Board's directive, if the percentage requirements of 38 C.F.R. § 4.16(a) are not met for any period of time from May 31, 2007 to the present, then refer the claim to the Director of Compensation and Pension Service for consideration of an extra-schedular TDIU under 38 C.F.R. § 4.16(b).  

4.  Finally, readjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




